                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    WELLS FARGO TRUST COMPANY,                           CASE NO. C17-1862-JCC
      NATIONAL ASSOCIATION, formerly known
10    as WELLS FARGO BANK NORTHWEST,                       MINUTE ORDER
11    N.A., in its capacity as Trustee of the Waste
      MGT (Seattle) CTL Pass-Through Trust U/D/T
12    dated as of April 21, 2014,

13                           Plaintiff,
               v.
14

15    JONATHAN K. MARKOFF, an individual,

16                           Defendant.

17

18           The following Minute Order is made by direction of the Court, the Honorable John C.

19   Coughenour, United States District Judge:

20           This matter comes before the Court on the parties’ stipulated motion to continue the trial

21   date in this matter (Dkt. No. 41). Having thoroughly reviewed the motion and the relevant

22   record, the Court GRANTS the motion. The trial date in this matter is hereby EXTENDED to

23   Monday, June 17, 2019, at 9:30 A.M. The proposed pretrial order shall be filed no later than June

24   7, 2019. Trial briefs and proposed voir dire and jury instructions shall be filed no later than June

25   10, 2019. Counsel shall attend Courtroom Technology Training at least one month in advance of

26   the trial date.


     MINUTE ORDER
     C17-1862-JCC
     PAGE - 1
 1        DATED this 21st day of February 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1862-JCC
     PAGE - 2
